Citation Nr: 1732973	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.   

This matter was previously before the Board in August 2016, where the issues were remanded for additional development.  It has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability was not caused or aggravated by his military service. 

2.  The Veteran's gastrointestinal disability was not caused or aggravated by his military service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing service connection for gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was first afforded VA examinations for his service connection claims in July 2012 and September 2012.  Pursuant to the Board's August 2016 remand, an additional VA examination and opinion for his bilateral foot disability, as well as an addendum opinion for his gastrointestinal disability, were provided in November 2016.  The Board acknowledges that both the July 2012 and November 2016 foot examinations were performed by the same VA examiner, and that the Veteran asserts that he should have been examined by a different VA examiner in November 2016.  However, the Board has found no evidence that the VA examiner was in any way biased, and the examination itself appears thorough and complete.  Moreover, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection, Generally

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Bilateral Foot Disability

The Veteran asserts that he has a bilateral foot disability that is related to his military service.  Specifically, the Veteran states that he began having pain in his feet while doing road marches and other physical activities in basic training, and that this pain has continued since service. 

The record reflects a current diagnosis of a bilateral foot disability.  VA examinations dated July 2012 and November 2016 note a diagnosis of metatarsalgia.  Thus, the Board finds that the Veteran has a current disability for service connection purposes.  

As to the Veteran's assertion that his disability manifested during active service, service treatment records reflect a December 1986 complaint and treatment for a feeling of "pins and needles" in both feet.  A diagnosis of possible frost-nip was provided and the Veteran was restricted from marching or running.  Remaining service treatment records are silent for complaints or treatment for bilateral foot pain.  The remaining question is whether the Veteran's metatarsalgia is related to service.       

The Veteran was first afforded a VA examination for his bilateral foot disability in July 2012.  The examiner diagnosed the Veteran with bilateral metatarsalgia.  The Veteran reported that he developed pain in his feet during physical training in service and that his symptoms were worse in cold weather.  He further reported that his pain manifests with prolonged walking and standing on the balls of his feet, and that he was no longer able to run.  The examiner noted that the Veteran's December 1986 service treatment record in question suggested a possible diagnosis of frost nip, which, the examiner explained, was a very mild form of frost bite that that does not permanently damage the skin/foot, whereas the Veteran's metatarsalgia is often caused by wearing ill-fitted shoes or physical activity.  As such, and since the Veteran's service treatment records contain no other documented complaints or treatment of a foot condition, the examiner opined that the Veteran's bilateral foot disability was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's in-service complaint of foot pain.

The Board again points out, however, that the Veteran's assertion is that his bilateral foot disability began while participating in road marches and physical activity while in service.  Indeed, the July 2012 VA examiner did acknowledge that metatarsalgia can be caused by physical activity.  As such, the Veteran was afforded a second VA examination in November 2016 to address his contention.  The examiner acknowledged the Veteran's assertion that he believed his in-service diagnosis of frost nip was inaccurate and instead was a result of in-service physical activity, but again opined that the Veteran's metatarsalgia was less likely than not related to service - to include as a result of physical training - due to the absence of evidence of chronic foot pain and pathology during service and upon separation, and more likely due to overuse and wear and tear after service.  The examiner further noted that the Veteran was not treated for foot pain until 2016, nearly 30 years after separation from service.   

The Board acknowledges that, while the VA examiner stated that the Veteran was not treated for foot pain until 2016, the evidence of record reflects both the July 2012 VA examination for his foot disability as well as an October 2012 VA treatment record noting the Veteran being evaluated for pain in his feet.  However, to the extent that these records show an earlier diagnosis and treatment for a bilateral foot disability, VA and private treatment records are still absent any complaints of foot pain for decades since service.  In fact, the Veteran reported in an August 2012 VA treatment record that he had no chronic medical problems.  In addition, a June 2012 VA treatment record listing the Veteran's past medical history dating back to July 2004 makes no mention of any treatment for a bilateral foot disability.  

Based on the foregoing, the Board finds that service connection is not warranted.  As there is no medical evidence in significant conflict with the opinions of the VA examiner, and a bilateral foot disability is not evidenced until decades after service, the most probative evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing bilateral foot pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his metatarsalgia is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements, as the opinions were offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of foot pain, and the opinion is supported by a clear rationale.  The examiner also relied upon the normal foot examination at separation (noting no pathology in service) and differentiated between the symptoms of frost nip and other foot disabilities.  

In summary, the preponderance of the evidence is against a finding that the Veteran's current bilateral foot disability was caused or aggravated by service.  Thus, the claim for service connection is denied.  

Gastrointestinal Disability

The Veteran asserts that he has a gastrointestinal disability that is related to incidents of abdominal pain in service. 

VA and private treatment records reflect multiple gastrointestinal-related diagnoses.  A July 2102 VA examination notes a diagnosis of gastroesophageal reflux disease (GERD).  February 2014 and April 2016 private treatment records note diagnoses of diverticulitis and peptic ulcer disease, respectively.  Thus, the board finds that the Veteran has a current disability for service-connection purposes.   

As to the Veteran's assertion that his disability manifested during active service, service treatment records reflect March 1987 complaints for abdominal pain and a diagnosis of constipation.  In addition, an August 1987 service treatment record notes a diagnosis of gas pain secondary to a modified diet in the field.  Thus, the remaining question is whether any of the Veteran's current gastrointestinal diagnoses are related to service, including the aforementioned incidents.       

The Veteran was first afforded a VA examination for a gastrointestinal disability in July 2012, and the examination report indicates a 1987 diagnosis of GERD.  The Veteran reported first experiencing sharp stomach pains in service, and stated that the stomach pains were made worse by alcohol and stress.  He further stated to have been evaluated about 10 times in service and 20 times post-service for these symptoms.  After review of the Veteran's VA claims file and an examination, the examiner opined that the Veteran's claimed disability was less likely than not incurred in or caused by his military service, to include the March and August 1987 complaints diagnosed as gas pain and constipation.  The examiner explained that the Veteran's service treatment records note that his constipation and gas pains were "secondary to modified diet in the field" and made no reference to GERD, and that per the Veteran's own admission, he drank heavily in the military, had a history of drug abuse, took NSAIDS for pain, and had significant stress, which can all contribute to GERD.  The examiner also stated that the Veteran was not officially treated or diagnosed for GERD until September 2005, nearly 20 years after service.  

The Board notes that the examiner only provided an opinion as to the Veteran's GERD.  However, the Veteran submitted private treatment records in June 2016 showing the additional diagnoses of gastritis, diverticulitis, acute duodenitits with erosion and reactive epithelial change, and the presence of peptic ulcer-causing helicobacter pylori bacteria.  As such, the Board remanded the Veteran's claim in August 2016 for a VA examiner's addendum opinion to address the relationship of these additional diagnoses and the Veteran's in-service complaints of abdominal pain.  The addendum opinion was provided in November 2016.  After review of the Veteran's claims file, the VA examiner opined that the Veteran's gastrointestinal disability was less likely than not incurred in or caused by his in-service complaints of abdominal pain.  The examiner explained that the Veteran's episodes of pain in service were more consistent with acute constipation and gas pains, as noted in his records, and there was no evidence of acute or chronic gastrointestinal conditions upon separation.  The examiner further explained that the Veteran's diagnosis of diverticulitis in 2014 is an acute and isolated condition which would not be linked to constipation or gas pains in service, and that the Veteran's current diagnoses of GERD and peptic ulcer disease are separate conditions from his gas and constipation pains in service.

Based on the foregoing, the Board finds that service connection is not warranted.  As there is no medical evidence in significant conflict with the opinions of the VA examiners, and the Veteran's various gastrointestinal disabilities are not evidenced until decades after service, the most probative evidence is against the claim.  

The Board acknowledges the discrepancy in the July 2012 VA examination report, namely, that the report indicates the Veteran's first diagnosis of GERD was in 1987 while the examiner's actual rationale for the opinion notes September 2005 as the earliest diagnosis.  However, as the claims file review by the July 2012 examiner also notes September 2005 as the earliest diagnosis of GERD, and a review of the record by the Board can find no diagnosis of GERD in 1987, the examination report notation of a 1987 diagnosis of GERD was likely a typographical error or a restatement of the medical history as provided by the Veteran.  The November 2016 VA examiner further noted no evidence of the Veteran's current gastrointestinal disorders in the Veteran's service treatment records.  

As noted above, a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 469-71.  In that regard, the Veteran has reported experiencing abdominal pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of a gastrointestinal disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements, as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of abdominal pain in service, and the opinions are supported by clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's current gastrointestinal disability was caused or aggravated by service.  Thus, the claim for service connection is denied.  








      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


